     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 1 of 15




 1 QUINN EMANUEL URQUHART & SULLIVAN, LLP
     Charles K. Verhoeven (Bar No. 170151)
    charlesverhoeven@quinnemanuel.com
     David A. Perlson (Bar No. 209502)
    davidperlson@quinnemanuel.com
     Melissa Baily (Bar No. 237649)
    melissabaily@quinnemanuel.com
     Jordan R. Jaffe (Bar No. 254886)
    jordanjaffe@quinnemanuel.com
   50 California Street, 22nd Floor
  San Francisco, California 94111-4788
   Telephone:     (415) 875-6600
  Facsimile:     (415)  875-6700

  Attorneys for WAYMO LLC

 


                             UNITED STATES DISTRICT COURT

                            NORTHERN DISTRICT OF CALIFORNIA

                                 SAN FRANCISCO DIVISION

     WAYMO LLC,                                   CASE NO. 3:17-cv-00939

               Plaintiff,                         WAYMO LLC’S RESPONSE TO UBER’S
                                                MOTION TO MODIFY THE
         vs.                                      PROTECTIVE ORDER (DKT. 2726)

   UBER TECHNOLOGIES, INC.;                       Hearing:
 OTTOMOTTO LLC; OTTO TRUCKING
   LLC,
                                                Date:     December 10, 2020
             Defendants.                          Time:     8:00 AM
                                                Place:    Courtroom 12, 19th Floor
                                                Judge: Honorable William Alsup

















                       WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
          Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 2 of 15




 1                                                      TABLE OF CONTENTS
 2
     TABLE OF CONTENTS ................................................................................................................... I
 3
     I.        INTRODUCTION ..................................................................................................................1
 4
     II.       FACTUAL BACKGROUND ................................................................................................2
 5
               A.        Levandowski’s Bankruptcy ........................................................................................3
 6
               B.        The Adversary Proceeding and Uber’s Overbroad Subpoenas to Waymo ................3
 7
               C.        Waymo’s Proposed Compromise to Uber Relating to the Overbroad
 8                       Subpoenas...................................................................................................................5

 9 III.        ARGUMENT .........................................................................................................................6

10             A.        Waymo Does Not Oppose a Limited Modification of the Protective Order ..............6

11             B.        Uber’s Request to Use the Entire Litigation Record Is Overbroad ............................8

12             C.        Uber’s Alternative Proposal Is Unworkable ............................................................10

13 IV.         CONCLUSION ....................................................................................................................11

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                          -i-
     of
                                     WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
           Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 3 of 15




 1                                                  TABLE OF AUTHORITIES
 2                                                                                                                                   Page
 3
                                                                     Cases
 4
      Beckman Indus., Inc. v. Int’l Ins. Co.,
 5          966 F.2d 470 (9th Cir. 1992) ................................................................................................. 7

 6 Foltz v. State Farm Mut. Auto. Ins. Co.,
           331 F.3d 1122 (9th Cir. 2003) ............................................................................................... 7
 7
   In re Levandowski,
 8         No. 20-30242 (Bankr. N.D. Cal. ) ......................................................................................... 3

 9 Levandowski v. Uber Technologies, Inc.,
         Dkt. 1, Case No. 3:20-ap-03050 (Bankr. N.D. Cal.) ............................................................. 4
10
   Olympic Refining Co. v. Carter,
11       332 F.2d 260 (9th Cir. 1964) ................................................................................................. 7

12 United Nuclear Corp. v. Cranford Ins. Co.,
           905 F.2d 1424 (10th Cir. 1990) ............................................................................................. 7
13
   Wilk v. Am. Medical Ass’n,
14         635 F.2d 1295 (7th Cir. 1980) ............................................................................................... 7

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                                       -ii-
      of
                                     WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
      Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 4 of 15




 1 I.       INTRODUCTION
 2          Uber Technologies, Inc.’s (“Uber”) motion stems from a desire to use confidential

 3 information produced by parties and non-parties in one litigation (this case, Waymo v. Uber) in

 4
     another litigation (a bankruptcy case, Levandowski v. Uber, referred to as the “Adversary
 5
     Proceeding”). Uber seeks to modify the protective order to allow this without providing any
 6
     notice to third parties that produced confidential information in this proceeding, and despite
 7
     Waymo’s objections to the overbroad scope of this request.
 8

 9          Uber previously raised its request to use the entire Waymo v. Uber record in the Adversary

10 Proceeding. In October 2020, Uber moved the bankruptcy court overseeing the Adversary

11 Proceeding to “compel Waymo to consent to Uber’s review and use in this action of the entire

12 record from [Waymo v. Uber].” Dkt. 2726-7 at 2-3. Waymo explained that this request was

13 overbroad and inconsistent with this Court’s protective order. The bankruptcy court agreed:

14                  This court has two simple rules for discovery: Don’t be greedy and don’t be
            stingy. This means that parties seeking discovery should request only relevant, non-
15          privileged information and that parties who possess relevant, nonprivileged
            information should cough it up. Uber’s request runs afoul of the first of these
16          general rules.
                    Uber concedes that the Protective Order prohibits the relief it seeks. Uber
17          does not, however, offer any authority that might permit this court to modify
            another court’s order. This court is not aware of such authority. The court views
18          Uber’s request as one more properly presented to the judge who entered the
            Protective Order.
19                  And as Waymo, Google, and Mr. Levandowski point out, the entire record
            of the Waymo Litigation cannot possibly be relevant to this action. They concede
20          to some overlap of legal and factual issues, but they also credibly point to issues
            that are not common to both cases. In order to be entitled to discovery, Uber must
21          prove the relevance of the material it requests. It has made no such showing here.

22          Dkt. 2726-7 at 4-5.

23          Uber now asks this Court for two forms of relief: (1) a ruling that all of the parties in the

24 Adversary Proceeding—Uber, Levandowski and intervenor Google LLC—be allowed to review

25 the entire record in this case, subject to its confidentiality designations and (2) a ruling granting

26 Uber carte blanche to use the full record from this case in the Adversary Proceeding, without

27 regard to whether or not these materials are relevant to that proceeding. Waymo has consistently

28 told Uber it is interested in practical solutions, not unnecessary discovery costs. Thus, Waymo

                                                      -1-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 5 of 15




 1 does not oppose the first request, provided relevant third parties are notified. However, it does

 2 oppose the second, consistent with the bankruptcy judge’s ruling.

 3           Specifically, because the entire record from this case is not relevant to the Adversary

 4 Proceeding, Waymo does not agree that Uber should be able to use (i.e., produce) all the materials

 5 from this case. Waymo thus requests that its objections, including its relevance objections, be

 6 preserved. If the parties to the Adversary Proceeding later dispute the relevancy of a specific

 7 document or set of documents that they want to use from this case, they can raise that before the

 8 bankruptcy judge. This approach provides a practical path forward, while preserving Waymo’s

 9 objections to Uber’s overbroad discovery demands.

10 II.       FACTUAL BACKGROUND
11           In February 2017, Waymo filed this action, alleging patent infringement and trade secret

12 misappropriation by Ottomotto LLC (“Otto”) and Uber. Dkt. 1. The parties engaged in discovery

13 through the end of 2017. The case settled after four days of trial in February 2018. As part of the

14 settlement, an independent expert evaluated Waymo’s claims of trade secret misappropriation

15 related to certain software.

16           As this Court is aware, the parties in this case took a massive amount of discovery. There

17 were approximately 205 deposition transcripts, 30 third party subpoenas, and 18 testifying experts

18 who served one or more expert reports. Decl. ¶ 4. Waymo itself produced over 145,000 pages of

19 documents, including documents protected by non-disclosure agreements (“NDAs”) between

20 Waymo and third parties. Decl. ¶ 5. Waymo provided 50 notices to third parties under those

21 NDAs. Id. When produced, these documents were designated by Waymo under the protective

22 order, but include third party confidential information. Decl. ¶ 6.

23           This voluminous discovery was provided in accordance with the Northern District of

24 California Patent Local Rule 2-2 Interim Protective Order. 1 That order provides that a “Receiving

25

26
         1
          On March 16, 2017, the Court ordered that the “the Patent Local Rule 2-2 Interim Model
27 Protective Order will apply in this case, effective immediately.” Dkt. 60. The parties never
   agreed on a customized or different protective order, and thus it still applies to this case.
28 Therefore, when quoting the operative protective order, Waymo quotes the Patent Local Rule 2-2
   Interim Model Protective Order.
                                                      -2-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
      Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 6 of 15




 1 Party may use Protected Material that is disclosed or produced by another Party or by a Non-Party

 2 in connection with this case only for prosecuting, defending, or attempting to settle this litigation.”

 3 Patent Local Rule 2-2 Interim Protective Order, ¶ 7.1 (emphasis added). The protective order also

 4 explains what to do if Protected Material is subpoenaed or ordered to be disclosed in other

 5 litigation. The party receiving the subpoena or subject to the order must promptly notify the

 6 designating party in writing, and notify the party causing the subpoena or order to issue that the

 7 material covered by the subpoena is subject to the protective order. Patent Local Rule 2-2 Interim

 8 Protective Order, ¶ 10.

 9          A.      Levandowski’s Bankruptcy
10           Separate from and before this trade secret case, in October 2016, Google initiated an

11 arbitration against Anthony Levandowski for breaching his contractual and legal duties not to

12
     compete against Google or solicit its employees when he formed a competing company, staffed it
13
     with Google engineers and then sold the company to Uber in 2016. As part of Levandowski’s
14
     deal with Uber, Uber had entered into an Indemnity Agreement with him in April 2016, agreeing
15
     to indemnify him if his former employer, Google, sued him. The arbitration was not about trade
16

17 secret theft.

18          In December 2019, the arbitral panel unanimously found Levandowski liable for these
19 breaches, and awarded Google about $179 million in damages. On March 4, 2020—the same day

20
     this award was converted to a state court judgment—Levandowski filed bankruptcy. He filed
21
     bankruptcy specifically to “stay Google’s collection of the Judgment while his and Uber’s
22
     respective rights under the Indemnification Agreement can be determined.” In re Levandowski,
23

24 No. 20-30242 (Bankr. N.D. Cal. ), Dkt. 64 at 2.

25          B.      The Adversary Proceeding and Uber’s Overbroad Subpoenas to Waymo

26          On July 16, 2020, Anthony Levandowski filed the Adversary Proceeding in bankruptcy

27 court against Uber, seeking, inter alia, to enforce the April 2016 Indemnification Agreement and

28 have Uber indemnify him for Google’s $179 million judgment against him resulting from the

                                                      -3-
                             WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
      Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 7 of 15




 1 arbitration brought by Google. Levandowski v. Uber Technologies, Inc., Dkt. 1, Case No. 3:20-

 2 ap-03050 (Bankr. N.D. Cal.). On August 31, 2010, Uber answered and counterclaimed, seeking to

 3 avoid any indemnity obligations to Levandowski for the arbitration award. Adversary Proceeding,

 4 Dkt. 34. Two of Uber’s primary arguments to avoid its indemnity obligations are (1) that

 5 Levandowski did not truthfully respond to questions posed during the due diligence investigation

 6 conducted by Stroz Friedberg LLC (“Stroz”) relating to the acquisition of Otto by Uber; 2 and (2)

 7 that Levandowski misappropriated Google’s trade secrets after April 2016 while working for Otto

 8 or Uber. Id. at 77. Google moved to intervene in the Adversary Proceeding, and was permitted to

 9 do so for the count in Levandowski’s complaint seeking a declaratory judgment that Uber cannot

10 rescind its Indemnification Agreement. Adversary Proceeding, Dkt. 35.

11           On September 8, 2020, Uber’s counsel in the Adversary Proceeding contacted counsel for

12 Waymo in this case, seeking to use material designated under this Court’s protective order in the

13 Adversary Proceeding. Declaration of Jordan R. Jaffe (“Decl.”), Ex. 1.3 Uber suggested

14 stipulating to modify this Court’s protective order to allow this. Id. In response, Waymo

15 explained its view that this Court’s protective order did not allow that type of stipulation without

16 notifying third parties. Moreover, Waymo disputed that the entire litigation record was relevant to

17 the Adversary Proceeding. As a compromise, Waymo suggested that Uber issue targeted

18 subpoenas in the Adversary Proceeding for relevant Waymo-only information, which Waymo

19 could then quickly consent to produce under the terms of the Bankruptcy Court’s protective order

20 because responsive documents would not implicate third party confidential information. 4 Decl. ¶

21 8. Uber signaled possible agreement to this approach, though it reserved the right to issue a

22 subpoena for the whole record. Decl. ¶ 9.

23           Uber then served Waymo with two subpoenas for production of documents. Exs. 2, 3.

24

25
        2
            See Dkt. 566 at 4 (describing Stroz investigation).
26      3
            All further exhibit citations are to the Jaffe declaration.
        4
27       This approach would have avoided the “odd predicament” that Uber claims it is now in.
   For example, Uber could have issued a targeted subpoena for the deposition transcripts of former
28 Google or Waymo employees who then joined Uber, which Waymo could have promptly
   produced once it confirmed their transcripts contain no third party confidential information.
                                                        -4-
                             WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
      Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 8 of 15




 1 Rather than provide targeted subpoenas, however, Uber issued overbroad ones, requesting all

 2 documents from this litigation designated as confidential by Waymo and third parties. It

 3 requested: “All Documents, in their complete and un-redacted form, from or related to the Waymo

 4 Litigation that were produced by Waymo or designated with some level of confidentiality by

 5 Waymo only….” Ex. 2 at RFP No. 1. It also requested “any and all materials preceding or

 6 relating to” an independent software expert report created post-settlement. Id. at RFP No. 2.

 7          Uber’s second subpoena sought “All Documents . . . from or related to the Waymo

 8 Litigation that were produced by non-parties or third parties to the Waymo Litigation.” Ex. 3 at

 9 RFP No. 1 (emphasis added). Because these requests covered third party confidential information,

10 Waymo advised Uber it would be required to first give notice to all affected third parties before

11 producing the materials. See Patent Local Rule 2-2 Interim Protective Order, ¶ 10.

12          C.      Waymo’s Proposed Compromise to Uber Relating to the Overbroad
                    Subpoenas
13
            After Uber served the subpoenas, Waymo explained that because they are facially
14
     overbroad, they clearly request information irrelevant to the Adversary Proceeding. Waymo also
15
     explained the third party confidentiality issues. Uber, however, refused to narrow its subpoenas,
16
     arguing that it needs access to the full record from this case to search for and identify materials
17
     that may be relevant. Since Uber was dead set on reviewing the entire record—including the
18
     portions with no relevance at all to Uber’s current claims in the Adversary Proceeding—Waymo
19
     suggested as a compromise that Uber file a motion before this Court to amend the “use” restriction
20
     in the protective order to allow review (not use) of the full record. Waymo stated that, under these
21
     specific circumstances, where the documents remain subject to their original confidentiality
22
     designations (e.g., AEO) and Uber lawyers previously had access to this material, it would not
23
     oppose a motion to permit review of the whole record, subject to seeing the motion itself. Uber
24
     agreed to this procedure. On October 3, Uber’s counsel confirmed by email that it would “be
25
     filing a motion before Judge Alsup, which will seek to modify the ‘use’ restriction in the Waymo
26
     protective order to permit Uber’s counsel, [sic] to review the record from the Waymo litigation,
27

28

                                                       -5-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
      Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 9 of 15




 1 including the independent software expert’s findings, on an attorney’s eyes only basis.” Ex. 4.

 2            Four days later, Uber reversed course and instead filed a motion to compel before the

 3 Bankruptcy Court. Ex. 5. The parties then briefed the dispute before the bankruptcy judge, the

 4 Honorable Hannah L. Blumenstiel. As quoted above, on October 23, 2020, the Court agreed with

 5 Waymo in denying the motion to compel the overbroad subpoenas. Dkt. 2726-7. Almost two

 6 weeks later, on November 5, 2020, Uber filed its motion to modify the protective order in this

 7 Court. Dkt. 2726.

 8 III.       ARGUMENT
 9            A.     Waymo Does Not Oppose a Limited Modification of the Protective Order
10            As discussed in more detail below, Uber has failed to show that the entire record in this

11 case is relevant to the Adversary Proceeding. But, Waymo is not interested in creating

12 unnecessary discovery costs. To avoid a dispute, Waymo does not oppose one part of the relief

13 Uber seeks in its motion—that all of “the parties to the Adversary Proceeding” be permitted “to

14 review the record in this case for the limited purpose of determining its relevance to the Adversary

15 Proceeding” (Uber Mot. at 13; see also id. at 6, ¶ 14)—provided that this Court’s protective order

16 is modified to permit that, the relevant third parties are given notice and the opportunity to object,

17 and relevance objections by Waymo (or any other party) are preserved. 5

18            But the parties disagree on what the current protective order requires as to third parties that

19 produced confidential information in this case. Waymo believes that Paragraph 10 of the

20 Protective Order requires notice to third parties who produced confidential information in this

21 case, in order to give them the opportunity to object before their information is disclosed in

22 another case, to different parties. Specifically, Paragraph 10 of the Protective Order requires that

23 “[i]f a Party is served with a subpoena or a court order issued in other litigation that compels

24 disclosure of any information or items designated in this action …that Party must: (a) promptly

25 notify in writing the Designating Party….” The Protective Order also provides third parties the

26 opportunity to object and move for a protective order after being notified. Id. Uber’s motion does

27
          5
28         All review should be subject to the current protective order’s designations—e.g., an outside
     Attorneys Eyes Only (“AEO”) document would remain AEO, etc.
                                                        -6-
                              WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 10 of 15




 1 not provide any notice or the opportunity for third parties to object to their confidential

 2 information being used in another proceeding. Waymo believes the correct course is to modify the

 3 protective order to allow review of the record for purposes of the Adversary Proceeding, but

 4 require Uber to provide notice to any affected third parties. Waymo does not oppose such a

 5 modification, provided that Uber, as the requesting party, bears the burden of providing notice.

 6          Uber’s cited case law does not support depriving these third parties of notice. None of

 7 them address a modification of a protective order without giving notice or an opportunity to object

 8 to the non-parties that provided discovery in reliance on that order. See Foltz v. State Farm Mut.

 9 Auto. Ins. Co., 331 F.3d 1122, 1128, 1137 (9th Cir. 2003) (case did not concern third-party

10 discovery, only certain confidential information of third parties in medical records produced by

11 parties, which the court held can be redacted); Beckman Indus., Inc. v. Int’l Ins. Co., 966 F.2d 470,

12 471 (9th Cir. 1992) (modification permitted as to six deposition transcripts of employees of the

13 defendant where defendant had opportunity to object to modification); Olympic Refining Co. v.

14 Carter, 332 F.2d 260, 262 (9th Cir. 1964) (discovery requested did not concern third parties);

15 United Nuclear Corp. v. Cranford Ins. Co., 905 F.2d 1424, 1428-29 (10th Cir. 1990) (no mention

16 that discovery requested concerns third parties, and in any case, court noted that because

17 defendants—and parties opposing modification of protective order—are parties to the collateral

18 suits, they have both the interest and standing to raise relevancy and privilege objections to the

19 production of any materials in those courts); Wilk v. Am. Medical Ass’n, 635 F.2d 1295, 1296 (7th

20 Cir. 1980) (no mention that discovery requested concerned third parties).

21          Indeed, Uber’s statement that the Ninth Circuit in Beckman held that “the fact that one or

22 more non-parties (or even parties) produced information in reliance on the protective order is not

23 enough, on its own, to justify refusing to modify the protective order” is incorrect. Dkt. 2726 at 5

24 (emphasis added). Beckman involved the deposition transcripts of employees of a party. 6 And in

25 any event, the Court in Beckman made no such holding as to non-parties.

26

27
        6
         Beckman, 966 F. 2d. at 471 (“Discovery included the depositions of six International
28 employees involved in the development and administration of the EIL policies sold to policy
   holders around the country. “)
                                                      -7-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 11 of 15




 1          Uber further argues that non-parties may “prefer that the Court not modify the Protective

 2 Order” but states their information will remain “fully protected” pursuant to the Adversary

 3 Proceeding protective order. Dkt. 2726 at 10. This reasoning is flawed. First, the non-parties’

 4 information would no longer be protected by the “use” restriction in this Court’s protective order

 5 as it existed when they produced information. The current protective order restricts use to this

 6 litigation only. Uber’s proposed modification would deprive third parties of that protection and

 7 permit their confidential information to be disclosed to new parties (e.g., Levandowski), for new

 8 purposes, and in a new forum that they likely are not monitoring. Second, Uber’s proposal does

 9 not provide third parties the protection found in Paragraph 10 of this Court’s protective order,

10 which requires that if third party confidential information is required to be disclosed, third parties

11 are given notice and the right to object. Under Uber’s proposal, third parties will be given no

12 notice that their information may be disclosed to other parties and used in the Adversary

13 Proceeding.

14          Accordingly, Waymo does not oppose a limited modification of the protective order to

15 allow Uber and all the parties to the Adversary Proceeding to review the entire litigation record,

16 but it believes the rights of third parties under the existing protective order should be protected. 7

17          B.      Uber’s Request to Use the Entire Litigation Record Is Overbroad
18          Uber does not request only to review the entire litigation record. It also seeks permission

19 to use (i.e., produce in discovery) the entire record in the Adversary Proceeding. But the

20 Adversary Proceeding relates to whether Uber has to indemnify Levandowski under the terms of a

21 specific contract between Levandowski and Uber. And Uber has not shown that all of the

22 materials in this case are relevant to that proceeding. This is exactly what Waymo previously

23 explained in its briefing before Judge Blumenstiel (Ex. 6 at 3-4) and with which the court agreed.

24 Dkt. 2726-7. Uber appears not to have taken Judge Blumenstiel’s comments to heart. And Uber

25 offers no justification for why this Court should revisit that ruling. Waymo therefore requests that

26

27
        7
         Waymo agrees with Uber that to the extent that Uber is granted any rights for purposes of
28 the Adversary Proceeding, all “other parties” to the Adversary Proceeding (i.e., Levandowski and
   Google) should have the same rights. Uber Mot. at 6, ¶ 14.
                                                      -8-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 12 of 15




 1 this Court’s ruling on Uber’s motion preserve all relevance and other objections to Uber’s use (i.e.

 2 production) of material from this record in the Adversary Proceeding.

 3          In its latest motion, Uber largely recycles the relevance arguments it unsuccessfully

 4 presented to Judge Blumenstiel. As in that proceeding, none of the arguments establishes that the

 5 entire litigation record is relevant to the Adversary Proceeding. To address each in turn:

 6          Overlap in Witnesses: Uber argues that there is overlap in witnesses deposed in this case
 7 and the witnesses identified in the parties’ Initial Disclosures in the Adversary Proceeding. Dkt.

 8 2726 at 8. That there are some overlapping witnesses does not mean that the full record in this

 9 litigation is relevant. Uber does not even identify the subject matter that those witnesses testified

10 about and how it is relevant.

11          “Core Facts” Alleged Overlap: Uber argues that “core facts” and events in this case are
12 relevant to the Adversary Proceeding. But Uber did not limit its request to just those allegedly

13 overlapping “core facts.” For example, Uber argues that whether Levandowski provided accurate

14 and complete information to Stroz, and whether Levandowski possessed or retained access to

15 Waymo confidential information after April 11, 2016, are relevant overlapping issues. Waymo

16 does not dispute that some information related to the Stroz investigation could be relevant to

17 Uber’s defenses.8 Waymo already produced, in response to Uber’s subpoena in the Adversary

18 Proceeding, both sides’ forensic expert reports after verifying those reports did not include third

19 party confidential information. But this does not establish that the entire record is relevant as this

20 was only one aspect of the litigation.

21          Moreover, Stroz collected confidential personal information of several former Google

22 employees that went to work at Uber. Uber does not address why the personal information of

23 these employees other than Levandowski is relevant.

24          “Post-Signing Bad Act” Defense: Uber argues that Levandowski’s role in the
25 misappropriation of trade secrets or patent infringement is relevant to its claims or defenses,

26 including as a “Post-Signing Bad Act.” Dkt. 2726 at 8. As an initial matter, Uber’s current

27
        8
28         Waymo understands that Levandowski issued a subpoena to Stroz in the Adversary
     Proceeding on Nov. 13, 2020, requesting documents that he believes are relevant to his claims.
                                                      -9-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 13 of 15




 1 position—that Levandowski committed or was aware of trade secret misappropriation while

 2 employed by Uber or Otto —is quite an about face from the positions it took before this Court.

 3 But all these arguments relate to what Levandowski knew or did. And while Levandowski was no

 4 doubt a central player in this case, this case was Waymo v. Uber, not Waymo v. Levandowski.

 5 Thus, large swaths of discovery in this case concerned topics unrelated to the Adversary

 6 Proceeding even under Uber’s theories. This includes, but is not limited to: Waymo’s product

 7 development, Waymo’s business plans and forecasts for its self-driving car technology, Waymo’s

 8 financial information, Waymo’s partnerships and potential partnerships with third parties, the

 9 early history of Waymo’s self-driving car program, a former Uber employee’s whistleblower

10 letter, and the discovery that Uber took of Waymo as a result of that letter. See, e.g., Dkt. 2383.

11 In sum, Uber’s arguments fall far short of establishing that the entire record is relevant to its

12 claims in the Adversary Proceeding.

13          Finally, in its motion before the Bankruptcy Court, Uber offered to exclude from its

14 request Waymo’s source code. Ex. 5 at 4. For whatever reason, it did not similarly agree to carve

15 out that request in its motion before this Court. This is further evidence that the whole record is

16 not relevant or necessary to be produced in the Adversary Proceeding.

17          To reiterate, Waymo does not oppose allowing Uber, Levandowski, and Google to review

18 the entire record under the terms described above, even though it includes material that is clearly

19 irrelevant to the Adversary Proceeding. This compromise eliminates Uber’s concerns with being

20 allegedly unable to figure out what evidence is relevant from the litigation record, as well as

21 prevents Waymo from having to redo discovery in response to further subpoenas from Uber.

22 Waymo just asks that any relevance and other objections be preserved before use (i.e. production)

23 of that material in the Adversary Proceeding. If Uber reviews some set of documents and wants to

24 use them in the Adversary Proceeding, the parties can discuss and hopefully agree to produce

25 those documents. If there is a remaining dispute, the parties can raise it before Judge Blumenstiel

26 as necessary.

27          C.      Uber’s Alternative Proposal Is Unworkable
28          In the alternative, Uber asks for permission to access and use eight vague categories of

                                                     -10-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 14 of 15




 1 documents in the Adversary Proceeding. Dkt. 2726 at 11-12. The request is more akin to a

 2 subpoena than a motion to modify the protective order. It is unclear how Uber is asking the Court

 3 to modify the protective order to provide access only to those materials, or how those materials

 4 will be listed or cabined in a reasonable fashion in a modified protective order. For example, Uber

 5 asks for “related materials” from certain expert witnesses. 9 Left unexplained are what comprises

 6 “related materials” and how the parties would resolve any disputes about what is a related material

 7 or not. This request further does not address the third party confidential information included in

 8 these enumerated categories.

 9           The Court need not wade into these issues. To the extent it understands Uber’s categories,

10 Waymo does not agree that each document possibly embraced by them would be relevant or

11 properly produced in response to a subpoena. But Waymo does not oppose Uber being permitted

12 to review all these enumerated materials when reviewing the entire record as described previously,

13 including after third party notice issues have been resolved. And any necessary future

14 determination regarding whether specific documents are or are not relevant to the Adversary

15 Proceeding can be appropriately determined by Judge Blumenstiel, the judge presiding over the

16 Adversary Proceeding.

17           In addition, Uber’s requests are emblematic of the improper approach to discovery with

18 Waymo it has taken thus far. One of Uber’s requested categories is “The documents and data

19 produced by non-party Stroz Friedberg LLC.” Dkt. 2726 at 12. But “Stroz was and is Uber’s

20 agent.” Dkt. 2128 at 5. If Uber wants evidence from Stroz to support its claims and defenses in

21 the Adversary Proceeding, the appropriate course would have been to request the material from its

22 agent directly. If Stroz was unwilling to produce it voluntarily, Uber should have subpoenaed it

23 from them in the Adversary Proceeding. Uber has apparently made no efforts to get this material

24 from Stroz, instead embroiling Waymo in unnecessary motion practice in two courts.

25 IV.       CONCLUSION
26           For the foregoing reasons, Waymo does not oppose a limited modification of the

27
         9
28        Even though listed in Uber’s motion, Waymo already produced in response to Uber’s
     subpoenas expert reports from Andrew Crain and Paul French.
                                                    -11-
                            WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
     Case 3:17-cv-00939-WHA Document 2727 Filed 11/19/20 Page 15 of 15




 1 Protective Order to: (1) allow the parties to the Adversary Proceeding to review confidential

 2 information for purposes of the Adversary Proceeding; (2) provided that third parties are

 3 appropriately notified; and (3) all relevancy objections are preserved. It opposes Uber’s blanket

 4 request to use the entire record over Waymo’s objections because the entire record is not relevant

 5 to the Adversary Proceeding. Waymo also opposes Uber’s alternative approach, which is

 6 unworkable in practice and does not address third party notice concerns.

 7

 8 DATED: November 19, 2020                    QUINN EMANUEL URQUHART & SULLIVAN,
                                               LLP
 9
                                                 By /s/ Jordan R. Jaffe
10
                                                   Jordan R. Jaffe
11                                                 50 California Street, 22nd Floor
                                                   San Francisco, California 94111
12                                                 Tel: 415-875-6344
                                                   jordanjaffe@quinnemanuel.com
13
                                                    Attorneys for WAYMO LLC
14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                   -12-
                           WAYMO’S RESPONSE TO UBER’S MOTION TO MODIFY THE PROTECTIVE ORDER (DKT. 2726)
